ON MOTION FOR REHEARING.
BEAUCHAMP, Judge.
The burden of appellant’s very forceful argument in support of his motion for rehearing centers around his contention that there was insufficient evidence to show intent on the part of appellant to murder the party assailed at the very time the attack was made. In presenting the argument in behalf of this contention a review is made of the lengthy evidence on the subject. It will not be necessary to quote from the record further than that which has been referred to in this motion
It is admitted in the motion that the assault was unprovoked. This within itself forcibly indicates a condition of the mind existing at the time to inflict an injury but considered alone would be insufficient to warrant finding that he had the intent to commit murder. Likewise, many other circumstances proper to be considered together might, when considered singly, be *447insufficient each within itself. All transactions should be considered together by the jury in reaching their conclusion. The error in the argument before us lies in the fact that appellant wants us to consider each act and each statement made by appellant insufficient without thus considering them together.
As recalled .in the motion, appellant told John Bell about thirty minutes before the assault that he was going to whip Wallace and requested Bell to prevent W. A. Blackwell from interferring. Further, the accused expressed regrets a short time after the assault that he had hit him the last lick. This statement was coupled with certain self serving declarations not necessary to mention. It was then presented that these two statements coupled together showed that he had no intention of killing the pary assailed.
Not only did the jury have before it evidence of the manner of the attack, the instrument used and the wounds inflicted but it also considered previous threats made. About a week prior to the offense charged, he was threatening to whip Wallace. Two weeks prior to the attack he said he would kill Wallace if he did not do certain things relative to some property about which appellant was contending. The threat was a conditional one but there is no evidence that the condition was removed or that anything was done to change the terms of the threat, neither are we in position to say that it was incumbent upon Wallace to do the things that appellant was demanding. Much stress is laid upon the statement of the witness that he did not believe that these threats were serious at the time they were made “because he made threats so many times.” What the witness thought about the seriousness of the threats could have no further force than the jury was inclined to give it. No doubt the argument presented was also placed before the jury and received their consideration.
Reliance is had for the contention that the case should be reversed on Hawkins v. State, 29 S. W. (2d) 384; Hightower v. State, 35 S. W. (2d) 723; and Hare v. State 80 S. W. (2d) 963. A full consideration of these cases lends but little comfort to appellant’s position. In the Hawkins case, it was said that where a weapon used was not a deadly weapon per se the intention to kill may be established by other facts, citing Branch’s P. C. Sec. 1636. It was also said in that case, contrary to appellant’s contention, that the wounds inflicted on the injured party may be looked to to determine whether or not the weapon used was *448a deadly weapon. See also Walters v. State, 35 S. W. 652; Branch’s P. C. Sec. 1639.
The Hightower case is hardly in point. The State’s evidence in that case, uninfluenced by any defensive testimony, was held to be insufficient. The accused, a negro, had become involved in an argument with a merchant over the price of a can of tobacco. Each was displeased with what the other had said. After leaving the store, appellant returned and was assaulted by the merchant. In defending himself, the negro used a small knife. There seems to have been no evidence of the size of the knife except that it was small or of the nature and seriousness of the wounds inflicted. Certainly nothing is found in the case helpful to us in considering the facts of the instant case.
We will not be able to agree that the Hare case sustains appellant. A knife was used but there is no evidence of its size or the kind and character of it; neither was the extent or seriousness of the wound before the jury. The doctor who dressed the wound was not called and it was held to be insufficient to show intention.
In neither of the foregoing cases cited by appellant do we find consideration given to any previous threat, conditional or otherwise, while in the instant case we have evidence of threats at least sufficient to show premeditated intention on the part of appellant to inflict some kind of wound in which he desired no interference. This threat was preceded by repeated threats to take the life of the party attacked if he did not do certain things. We remain of the opinion that the evidence was amply sufficient to warrant the charge and support the verdict.
The motion for rehearing is overruled.